     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   STEWART SMITH, individually and )                Case No.
     on behalf of all others similarly situated, )
12
                                                 )    CLASS ACTION
13   Plaintiff,                                  )
14                                               )    COMPLAINT FOR VIOLATIONS
            vs.                                  )    OF:
15                                               )
16   FUNDMERICA INC and DOES 1                   )       1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
     through 10, inclusive, and each of them, )                  CONSUMER PROTECTION
17
                                                 )               ACT [47 U.S.C. §227(b)]
18   Defendant.                                  )       2.      WILLFUL VIOLATIONS
                                                                 OF THE TELEPHONE
19                                               )               CONSUMER PROTECTION
                                                 )               ACT [47 U.S.C. §227(b)]
20                                               )
                                                 )    DEMAND FOR JURY TRIAL
21
                                                 )
22
                                                 )
23                                               )
24
                                                 )
           Plaintiff STEWART SMITH (“Plaintiff”), individually and on behalf of all
25
     others similarly situated, alleges the following upon information and belief based
26
     upon personal knowledge:
27
28



                                  CLASS ACTION COMPLAINT
                                                -1-
     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 2 of 9 Page ID #:2




 1                                 NATURE OF THE CASE
 2         1.        Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of FUNDMERICA INC. (“Defendant”),
 5   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 6   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 7   U.S.C. § 227 et seq. (“TCPA”) and related regulations.
 8                                JURISDICTION & VENUE
 9         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
10   a resident of the state of Pennsylvania, seeks relief on behalf of a Class, which will
11   result in at least one class member belonging to a different state than that of
12   Defendant, a California Company. Plaintiff also seeks up to $1,500.00 in damages
13   for each call; in violation of the TCPA, which, when aggregated among a proposed
14   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
15   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
16   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
17   jurisdiction.
18         3.        Venue is proper in the United States District Court for the CENTRAL
19   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant is a
20   California company with its principle business in the State of California.
21                                          PARTIES
22         4.        Plaintiff, STEWART SMITH (“Plaintiff”), is resident of the
23   Pennsylvania State and is a “person” as defined by 47 U.S.C. § 153 (39).
24         5.        Defendant, FUNDMERICA INC (“Defendant”) is loan company and
25   is a “person” as defined by 47 U.S.C. § 153 (39).
26         6.        The above-named Defendant, and their subsidiaries and agents, are
27   collectively referred to as “Defendant.” The true names and capacities of the
28   Defendant sued herein as DOE DEFENDANTs 1 through 10, inclusive, are


                                   CLASS ACTION COMPLAINT
                                                -2-
     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 3 of 9 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendant designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendant.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendant.
12
13                              FACTUAL ALLEGATIONS
14
15         8.     Beginning in or around December 2019, Defendant contacted Plaintiff
16   on Plaintiff’s cellular telephone number ending in -6860, in an attempt to solicit
17   Plaintiff to purchase Defendant’s services.
18         9.     Defendant used an “automatic telephone dialing system” as defined
19   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
20         10.    Defendant contacted or attempted to contact Plaintiff from telephone
21   number (323)831-6361 confirmed to be Defendant’s number
22         11.    Defendant’s call constituted call that was not for emergency purposes
23   as defined by 47 U.S.C. § 227(b)(1)(A).
24         12.    Defendant’s call was placed to telephone number assigned to a cellular
25   telephone service for which Plaintiff incurs a charge for incoming call pursuant to
26   47 U.S.C. § 227(b)(1).
27         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
28   express consent” to receive call using an automatic telephone dialing system or an


                                 CLASS ACTION COMPLAINT
                                               -3-
     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 4 of 9 Page ID #:4




 1   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 2   227(b)(1)(A).
 3         14.    Such call constitutes solicitation call pursuant to 47 C.F.R. §
 4   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 5         15.    Plaintiff never granted Defendant any prior express consent nor was
 6   any established business relationship with Defendant in existence as defined under
 7   16 C.F.R. 310.4(b)(1)(iii)(B).
 8         16.    Upon information and belief and based on Plaintiff’s experiences of
 9   being called by Defendant after requesting they stop calling, and at all relevant
10   times, Defendant failed to establish and implement reasonable practices and
11   procedures to effectively prevent telephone solicitations in violation of the
12   regulations prescribed under 47 U.S.C. § 227(c)(5).
13
14                               CLASS ALLEGATIONS
15         17.    Plaintiff brings this action individually and on behalf of all others
16   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
17   Classes”). The class concerning the ATDS claim for no prior express consent
18   (hereafter “The ATDS Class”) is defined as follows:
19
                  All persons within the United States who received any
20                solicitation/telemarketing telephone call from Defendant
21                to said person’s cellular telephone made through the use
                  of any automatic telephone dialing system or an artificial
22
                  or prerecorded voice and such person had not previously
23                consented to receiving such call within the four years
24
                  prior to the filing of this Complaint.

25
           18.    Plaintiff represents, and are a member of, The ATDS Class, consisting
26
     of all persons within the United States who received any collection telephone calls
27
     from Defendants to said person’s cellular telephone made through the use of any
28
     automatic telephone dialing system or an artificial or prerecorded voice and such


                                CLASS ACTION COMPLAINT
                                             -4-
     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 5 of 9 Page ID #:5




 1   person had not previously not provided their cellular telephone number to
 2   Defendants within the four years prior to the filing of this Complaint.
 3         19.    Defendants its employees and agents are excluded from The Class.
 4   Plaintiff do not know the number of members in The Class, but believes the Class
 5   members number in the thousands, if not more. Thus, this matter should be
 6   certified as a Class Action to assist in the expeditious litigation of the matter.
 7         20.    The Class is so numerous that the individual joinder of all of its
 8   members is impractical. While the exact number and identities of The Class
 9   members are unknown to Plaintiff at this time and can only be ascertained through
10   appropriate discovery, Plaintiff is informed and believe and thereon allege that The
11   Class includes thousands of members. Plaintiff allege that The Class members may
12   be ascertained by the records maintained by Defendant.
13         21.    Plaintiff and members of The ATDS Class were harmed by the acts
14   of Defendants in at least the following ways: Defendants illegally contacted
15   Plaintiff and ATDS Class members via their cellular telephones thereby causing
16   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
17   time for which Plaintiff and ATDS Class members had previously paid by having
18   to retrieve or administer messages left by Defendants during those illegal calls, and
19   invading the privacy of said Plaintiff and ATDS Class members.
20         22.    Common questions of fact and law exist as to all members of The
21   ATDS Class which predominate over any questions affecting only individual
22   members of The ATDS Class. These common legal and factual questions, which
23   do not vary between ATDS Class members, and which may be determined without
24   reference to the individual circumstances of any ATDS Class members, include,
25   but are not limited to, the following:
26                a.     Whether, within the four years prior to the filing of this
27                       Complaint, Defendants made any telemarketing/solicitation
28                       call (other than a call made for emergency purposes or made


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 6 of 9 Page ID #:6




 1                      with the prior express consent of the called party) to a ATDS
 2                      Class member using any automatic telephone dialing system or
 3                      any artificial or prerecorded voice to any telephone number
 4                      assigned to a cellular telephone service;
 5                b.    Whether Plaintiff and the ATDS Class members were damaged
 6                      thereby, and the extent of damages for such violation; and
 7                c.    Whether Defendants should be enjoined from engaging in such
 8                      conduct in the future.
 9         23.    As a person that received numerous telemarketing/solicitation calls
10   from Defendants using an automatic telephone dialing system or an artificial or
11   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
12   claims that are typical of The ATDS Class.
13         24.    Plaintiff will fairly and adequately protect the interests of the members
14   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
15   class actions.
16         25.    A class action is superior to other available methods of fair and
17   efficient adjudication of this controversy, since individual litigation of the claims
18   of all Class members is impracticable. Even if every Class member could afford
19   individual litigation, the court system could not. It would be unduly burdensome
20   to the courts in which individual litigation of numerous issues would proceed.
21   Individualized litigation would also present the potential for varying, inconsistent,
22   or contradictory judgments and would magnify the delay and expense to all parties
23   and to the court system resulting from multiple trials of the same complex factual
24   issues. By contrast, the conduct of this action as a class action presents fewer
25   management difficulties, conserves the resources of the parties and of the court
26   system, and protects the rights of each Class member.
27         26.    The prosecution of separate actions by individual Class members
28   would create a risk of adjudications with respect to them that would, as a practical


                                CLASS ACTION COMPLAINT
                                              -6-
     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 7 of 9 Page ID #:7




 1   matter, be dispositive of the interests of the other Class members not parties to such
 2   adjudications or that would substantially impair or impede the ability of such non-
 3   party Class members to protect their interests.
 4         27.    Defendants have acted or refused to act in respect generally applicable
 5   to The Class, thereby making appropriate final and injunctive relief with regard to
 6   the members of the Class as a whole.
 7
 8
                               FIRST CAUSE OF ACTION

 9
            Negligent Violations of the Telephone Consumer Protection Act

10
                                     47 U.S.C. §227(b).

11
           28.    Plaintiff repeats and incorporates by reference into this cause of action

12
     the allegations set forth in the paragraphs above.

13
           29.    The foregoing acts and omissions of Defendant constitute numerous

14
     and multiple negligent violations of the TCPA, including but not limited to each

15
     and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular

16
     47 U.S.C. § 227 (b)(1)(A).

17
           30.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),

18
     Plaintiff and the Class Members are entitled an award of $500.00 in statutory

19
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

20
           31.    Plaintiff and the ATDS Class are also entitled to and seek injunctive

21
     relief prohibiting such conduct in the future.

22
23
                             SECOND CAUSE OF ACTION

24
      Knowing and/or Willful Violations of the Telephone Consumer Protection

25
                                             Act

26
                                     47 U.S.C. §227(b)

27
                               On Behalf of the ATDS Class

28
           32.    Plaintiff repeats and incorporates by reference into this cause of action



                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 8 of 9 Page ID #:8




 1   the allegations set forth in the paragraphs above.
 2         33.    The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple knowing and/or willful violations of the TCPA, including but not
 4   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 5   and in particular 47 U.S.C. § 227 (b)(1)(A).
 6         34.    As a result of Defendant’s knowing and/or willful violations of 47
 7   U.S.C. § 227(b), Plaintiff and the ATDS Class are entitled an award of $1,500.00
 8   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 9   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10         35.    Plaintiff and the Class members are also entitled to and seek injunctive
11   relief prohibiting such conduct in the future.
12
13                                PRAYER FOR RELIEF
14   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
15
16                             FIRST CAUSE OF ACTION
17          Negligent Violations of the Telephone Consumer Protection Act
18                                   47 U.S.C. §227(b)
19               • As a result of Defendant’s negligent violations of 47 U.S.C.
20                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
21                request $500 in statutory damages, for each and every violation,
22                pursuant to 47 U.S.C. 227(b)(3)(B).
23               • Any and all other relief that the Court deems just and proper.
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 8:20-cv-00969-AB-JDE Document 1 Filed 05/27/20 Page 9 of 9 Page ID #:9




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(b)
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 7                entitled to and request treble damages, as provided by statute, up to
 8                $1,500, for each and every violation, pursuant to 47 U.S.C.
 9                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10               • Any and all other relief that the Court deems just and proper.
11
12
13                                    JURY DEMAND
14         36.    Pursuant to the Seventh Amendment to the Constitution of the United
15   States of America, Plaintiff is entitled to, and demands, a trial by jury.
16
           Respectfully submitted this 27th day of May, 2020.
17
18
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
20                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
21
                                           Law Offices of Todd M. Friedman
22                                         Attorney for Plaintiff
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
